Citation Nr: 0416163	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-25 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 
1999, for a 100 percent disability rating for a seizure 
disorder.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.

3.  Entitlement to service connection for an organic mental 
disorder secondary to the service connected seizure disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a statement that was received in June 2001, the veteran's 
then attorney requested information regarding increased 
rating and earlier effective dates for the service connected 
condition, and service connection for conditions that are not 
service connected.  If it was the attorney's intent to file a 
claim, the veteran's attorney is advised that a claim 
requires that the benefit sought must be identified.  See 
38 C.F.R. § 3.155(a) (2003).

In a statement received from the veteran's then attorney in 
March 2001, the attorney made a claim for service connection 
for disability of the veteran's back and left upper extremity 
secondary to the service connected seizure disorder.  The 
record does not reflect that the RO has addressed these 
claims.  Accordingly, these claims are referred to the RO for 
appropriate action.  

In a letter that was labeled as the notice of disagreement 
and received in February 2001, the veteran's then attorney 
indicated that the veteran was rated as 30 percent disabled 
from 1973 and that a 1991 rating reduced the disability 
rating without following the regulatory requirements.  The 
attorney also argued that there was no evidence of 
abandonment of a claim in 1975.  Furthermore, in the 
substantive appeal, the veteran's current attorney indicated 
that the veteran should have been rated at greater than 30 
percent in 1974.  The veteran's representatives have not 
specifically raised the issue of clear and unmistakable error 
in prior final rating determinations.  However, these 
assertions are challenges to prior final decisions and as 
such appear to raise the issue of clear and unmistakable 
error in the prior determinations regarding the ratings for 
the veteran's seizure disorder.  The issue of clear and 
unmistakable error in the prior rating decisions has not been 
addressed by the RO and is referred to the RO for appropriate 
action.  


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The record contains copies of a Social Security 
Administration (SSA) form for evaluation of mental residual 
functional capacity.  The record does not reflect, however, 
that the RO has requested records from SSA.  Such records may 
provide probative evidence for evaluating the veteran's 
claims.  Accordingly, this case will be returned to the RO to 
request SSA records.

The veteran has not received a VA examination for an opinion 
as to whether he is permanently housebound due to his service 
connected disabilities or whether he is so helpless that he 
requires the regular aid and attendance of another person.  
Accordingly, this case will be returned to the RO for 
examination of the veteran.

The veteran received a VA examination in December 2000 where 
a diagnosis of organic mental syndrome was made.  The 
examiner indicated that the veteran's problems appeared to be 
a cognitive deficit related to a neurological problem.  The 
examiner indicated that the veteran should have a complete 
neurological evaluation and probably a repeat of 
neuropsychiatric testing.  However, the record does not show 
that further evaluation as recommended by the examiner was 
conducted.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Additionally, the record before the Board does not show 
whether the neurological problem identified as being the 
cause of the veteran's organic mental syndrome is the 
veteran's seizure disorder or is an unrelated neurologic 
condition.  Accordingly, this case must be returned to the RO 
for further examination of the veteran.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2003) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) made 
concerning the veteran and the medical 
evidence used for any such 
determination(s). 

3.  The RO should request that the 
veteran be scheduled for VA examinations.  
All appropriate tests and studies should 
be conducted.

The veteran should be examined to 
determine whether he is housebound or in 
need of regular aid and attendance due to 
service-connected disability.  

The veteran should receive a VA 
neurologic evaluation.  The examiner 
should render an opinion based on a 
review of the claims file and examination 
of the veteran as to whether the organic 
mental syndrome that was noted to be due 
to a neurologic problem in the December 
2000 VA examination is due to the 
veteran's service connected seizure 
disorder or whether it is due to another 
neurologic or other cause that is 
unrelated to the service connected 
seizure disorder.  As part of the 
evaluation, the veteran should undergo 
the neuropsychiatric testing suggested in 
the report of the December 2000 VA 
examination.  

The examiner(s) should provide the 
reasons and bases for all opinions 
expressed.  The claims file should be 
made available to the examiner(s) for 
review.

4.  Following completion of the above, 
the RO should review the appellant's 
claims for an effective date earlier than 
January 6, 1999, for the 100 percent 
disability rating for a seizure disorder; 
for special monthly compensation based on 
the need for regular aid and attendance 
or being housebound; and for service 
connection for an organic mental disorder 
secondary to the service connected 
seizure disorder.  The RO should conduct 
any additional evidentiary development 
deemed necessary.

5.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



